UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:0-12742 Spire Corporation (Exact name of registrant as specified in its charter) Massachusetts 04-2457335 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Patriots Park, Bedford, Massachusetts 01730-2396 (Address of principal executive offices) (Zip Code) 781-275-6000 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ The number of shares of the registrant’s common stock outstanding as of August 03, 2010 was 8,338,188. TABLE OF CONTENTS Page PART I. Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 PART I FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements SPIRE CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash – current portion Accounts receivable – trade, net Inventories, net Deferred cost of goods sold Deposits on equipment for inventory Prepaid expenses and other current assets Current assets of discontinued operations and assets held for sale 5 Total current assets Property and equipment, net Intangible and other assets, net Available-for-sale investments, at quoted market value (cost of $1,720 and $1,714 at June 30, 2010 and December 31, 2009, respectively) Deposit – related party Non-current assets of discontinued operations and assets held for sale — 58 Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Current portion of capital lease obligation $
